DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 February 2021 has been entered.
 Response to Amendment
The amendment to the claims filed on 8 February 2021 has been accepted and entered with the request for continued examination field on 12 February 2021.
Response to Arguments
Applicant’s arguments, see remarks filed 12 February 2021, with respect to the rejection(s) of claim(s) 1 and 13 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hornig (DE 10 2005 010 660 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hornig (DE 10 2005 010 660 A1, references refer to enclosed machine translation).
With respect to claims 1 and 13, Hornig discloses an arrangement including a pixel detector (solid-state detector, 2), an anti-scatter grid assembly (Fig. 2 and 3) for a pixel detector (solid-state detector, 2), comprising: a first grid comprising first lamellas and first holes (7, lamellas correspond to 17, wherein holes are the spaces between said lamellas); and a second grid comprising second lamellas and second holes (6, lamellas correspond to 16, wherein holes are the spaces between said 
While Hornig does not specify that a first thickness of the first lamellas is smaller than a second thickness of the second lamellas, it would have been obvious to one having ordinary skill in the art to select desired thicknesses of either of the grid elements depending on the desired application, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).
With respect to claims 2-5 and 16, Hornig does not specify the relative thicknesses and/or heights of the first and second lamellas, if the thicknesses are constant (although they appear to be illustrated as such, Fig. 2 and 3), or a gradient. However, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

With respect to claims 7 and 14, Hornig discloses holes equidistantly spaced apart in at least one lateral direction (7, Fig. 2, 3), and comprise a first pitch and the second holes are equidistantly spaced in at least one lateral direction and comprise a second pitch (6, Fig. 2, 3), wherein the first pitch or the second pitch is an integer multiple of the other pitch (as shown in Fig. 2-3, the pitch is 1:1, wherein 1 is a multiple of 1).
With respect to claim 12, Hornig discloses the use of more than two planes of anti-scatter grids arranged offset from one another (par. [0022]).
With respect to claim 17, Hornig discloses the two grids to have equal pitches (Fig. 2-3).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to claim 16, the phrase “wherein the height of the first grid is less than 20%” is unclear as to what the percentage is referring, no basis for comparison is recited.
Allowable Subject Matter
Claims 8-11, 15, and 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 8, 9, 18, and 19, Hornig does not appear to disclose the claimed relative pitches and/or height to pitch ratio.
With respect to claims 10 and 11, Hornig does not appear to disclose the claimed contoured edges or notches.
With respect to claims 15 and 20, Hornig does not appear to disclose the claimed first lamellas that cover the borders of each set of pixels of the pixel detector.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	8 March 2021